Walton, J.
The question is, whether a husband can maintain an action in his own name alone for an injury to his wife’s property, provided he has the exclusive possession and full control of the property at the time of the injury, and the action is brought with the wife’s consent.
We feel constrained to answer that he cannot. The law expressly forbids it. The wife may prosecute and defend suits at law, or in equity for the preservation and protection of her property, either alone or jointly with her husband; but the law expressly declares that the husband alone can maintain no action respecting his wife’s property. R. S., c. 61, § 3; Act 1852, c. 227; Collen v. Kelsey, 39 Maine, 298; Woodman v. Heal, 48 Maine, 266.

Exceptions sustained.


New trial granted.

Appleton, C. J.; Cutting, Kent, Barrows, and Danforth JJ., concurred.